OPINION — AG — ** RULE AND REGULATION — ADOPTION — LEGISLATIVE SESSION ** (1) A RULE ADOPTED WHILE THE LEGISLATURE IS 'NOT' IN SESSION PURSUANT TO 75 Ohio St. 308 [75-308](D) DOES 'NOT' HAVE TO BE READOPTED DURING THE NEXT LEGISLATIVE SESSION IF THE NOTICE AND HEARING REQUIREMENTS OF 75 Ohio St. 303 [75-303](A) HAVE BEEN COMPLIED WITH PRIOR TO SUCH ADOPTION. (2) PURSUANT TO 75 Ohio St. 308 [75-308](D) AN AGENCY MAY ADOPT A RULE WHILE THE LEGISLATURE IS 'NOT' IN SESSION ONLY UPON A FINDING OF AN IMMINENT PERIL TO THE PUBLIC HEALTH, SAFETY OR WELFARE REQUIRES THE PROMULGATION OF SUCH RULE. (STATUTES AND REPORTS, STATE AGENCY, BANKING BOARD, REPEAL, EFFECTIVE DATE, EMERGENCY RULE AND REGULATION) CITE: 75 Ohio St. 303 [75-303](A), 75 Ohio St. 303 [75-303](B), 75 Ohio St. 308 [75-308](D) (PATRICIA REDD DEMPS)